

116 HR 4494 IH: Gray Wolf State Management Act of 2019
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4494IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Peterson (for himself, Mr. Stauber, Mr. Sensenbrenner, Mr. Gallagher, Mr. Kind, Mr. Moolenaar, and Mr. Huizenga) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to reissue a final rule relating to listing of the gray wolf in the Western Great Lakes under the Endangered Species Act of 1973, and for other purposes. 
1.Short titleThis Act may be cited as the Gray Wolf State Management Act of 2019. 2.Reissuance of final rule regarding gray wolves in the Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. 
3.Sense of Congress regarding State consultation with Tribal governmentsIt is the sense of Congress that— (1)Indian Tribes in Minnesota, Wisconsin, and Michigan are sovereign governments and retain certain rights to regulate natural resources used by their members on Tribal lands and public lands on reservations; and 
(2)when drafting any State wolf management plan, each of the States of Minnesota, Wisconsin, and Michigan should consult early and fully with each affected Tribal government. 